     Case 1:19-cv-01465-DAD-SKO Document 26 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    BYRON PRATT,                                    Case No. 1:19-cv-01465-DAD-SKO (PC)

12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY
                                                      ACTION SHOULD NOT BE DISMISSED
13             v.                                     FOR FAILURE TO PROSECUTE

14    UNITED STATES OF AMERICA,                       21-DAY DEADLINE

15                       Defendant.
16

17            On June 21, 2021, Defendant filed a motion for summary judgment. (Doc. 24.) Pursuant

18   to Local Rule 230(l), and as explained in the motion (id. at 2), Plaintiff had 21 days to file an

19   opposition or a statement of non-opposition. To date, Plaintiff has failed to do so.

20            Accordingly, the Court ORDERS Plaintiff, within 21 days, to show cause in writing why

21   this action should not be dismissed for his failure to prosecute. Alternatively, within that same

22   time, Plaintiff may file an opposition or a statement of non-opposition to Defendant’s motion for

23   summary judgment. Failure to comply with this order will result in a recommendation that

24   this case be dismissed for failure to prosecute.

25
     IT IS SO ORDERED.
26
27   Dated:     August 12, 2021                                  /s/ Sheila K. Oberto                    .
                                                        UNITED STATES MAGISTRATE JUDGE
28
